                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 16-33046-WRS
Todd Leshawn Colvin                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Mar 29, 2021                                               Form ID: pdfALL                                                           Total Noticed: 31
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 31, 2021:
Recip ID                 Recipient Name and Address
db                    #+ Todd Leshawn Colvin, 1924 Wyndgate Loop, Montgomery, AL 36117-8058
cr                       MAX CREDIT UNION, C/O CHAMBLESS MATH & CARR, PC, PO BOX 230759, MONTGOMERY, AL 36123-0759
sp                       Richard D. Shinbaum, PO Box 201, Montgomery, AL 36101-0201
cr                       US Department of Education, P O Box 16448, Saint Paul, MN 55116-0448
3642303                + ARS, 1801 NW 66th Avenue, Fort Lauderdale, FL 33313-4571
3642304                + AT&T, One AT&T Way Room 3A104, Bedminster, NJ 07921-2694
3642307                + Bekmn Assoc., 560 S. McDonough Street, Montgomery, AL 36104-4604
3642308                + Brazil Properties, LLC, c/o Darby Law Firm, P.O. Box 3905, Montgomery, AL 36109-0905
3642309                + Chambless Math Carr, 5720 Carmichael Rd, Montgomery, AL 36117-2306
3642310                + Courtyard Citiflats, P.O. Box 6164, Montgomery, AL 36106-0164
3642314                + EOS CCA, 700 Longwater Drive, Norwell, MA 02061-1624
3649353                  Festival Apartments, C/O Paul L. Beckman, Jr., Esq., P.O. Drawer 4689, Montgomery, AL 36103-4689
3642315                + Holloway Credit, P.O. Box 230609, Montgomery, AL 36123-0609
3642316                + KY Higher Education, PO Box 24328, Louisville, KY 40224-0328
3652161                + MAX CREDIT UNION, C/O CHAMBLESS MATH & CARR P.C., PO BOX 230759, MONTGOMERY AL 36123-0759
3642317                + Max Federal Credit Union, P.O. Box 244040, Montgomery, AL 36124-4040
3642319                + Stanley Richard Snyder, P.O. Box 6164, Montgomery, AL 36106-0164
4218325                + US Department Of Education, National Payment Center, P.O. Box 790336, St Louis, MO 63179-0336
3727967                  US Department of Education, P O Box 16448, St Paul, MN 55116-0448
3642320                + USDOE/GLELSI, 2401 International, Madison, WI 53704-3121

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
3723720                + Email/Text: g20956@att.com
                                                                                        Mar 29 2021 20:34:00      AT&T Mobility II LLC, %AT&T SERVICES
                                                                                                                  INC., KAREN A. CAVAGNARO PARALEGAL,
                                                                                                                  ONE AT&T WAY, SUITE 3A104,
                                                                                                                  BEDMINSTER, NJ 07921-2693
3647604                   Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                        Mar 29 2021 21:28:08      American InfoSource LP as agent for, T
                                                                                                                  Mobile/T-Mobile USA Inc, PO Box 248848,
                                                                                                                  Oklahoma City, OK 73124-8848
3642306                + Email/Text: bankruptcy@bbandt.com
                                                                                        Mar 29 2021 20:33:00      BB&T, 2501 Wooten Blvd., Wilson, NC
                                                                                                                  27893-4671
3642305                + Email/Text: bali@badcock.com
                                                                                        Mar 29 2021 20:33:00      Badcock & More, 4075 Eastern Blvd.,
                                                                                                                  Montgomery, AL 36116-7308
3726749                   Email/Text: defaultspecialty.us@bbva.com
                                                                                        Mar 29 2021 20:34:00      COMPASS BANK, 401 WEST VALLEY AVE,
                                                                                                                  HOMEWOOD, AL 35209
3643909                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Mar 29 2021 20:33:00      CREDIT ACCEPTANCE, 25505 W 12 MILE RD
District/off: 1127-2                                               User: admin                                                            Page 2 of 3
Date Rcvd: Mar 29, 2021                                            Form ID: pdfALL                                                      Total Noticed: 31
                                                                                                            SUITE 3000, SOUTHFIELD MI 48034-8331
3642311                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                   Mar 29 2021 20:33:00     Credit Acceptance, PO Box 5070, Southfield, MI
                                                                                                            48086-5070
3642313                + Email/Text: bankruptcynotices@dcicollect.com
                                                                                   Mar 29 2021 20:34:00     Diversified Consultants, P.O. Box 551268,
                                                                                                            Jacksonville, FL 32255-1268
3642318                + Email/Text: ext_ebn_inbox@navyfederal.org
                                                                                   Mar 29 2021 20:34:12     Navy Federal Credit Union, 820 Follin Avenue,
                                                                                                            Vienna, VA 22180-4907
3660329                    Email/Text: ext_ebn_inbox@navyfederal.org
                                                                                   Mar 29 2021 20:34:12     Navy Federal Credit Union, PO Box 3000,
                                                                                                            Merrifield, VA 22119-3000
3650258                + Email/Text: bali@badcock.com
                                                                                   Mar 29 2021 20:33:00     W.S.Badcock Corporation, Post Office Box 724,
                                                                                                            Mulberry,FL 33860-0724

TOTAL: 11


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                              Brazil Properties, LLC, C/O Darby Law Firm, LLC, Post Office Box 3905, Montgomery
3642312           ##+           Credit Management LP, 4200 International Pkwy, Carrollton, TX 75007-1912

TOTAL: 1 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 31, 2021                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 29, 2021 at the address(es) listed
below:
Name                              Email Address
Bankruptcy Administrator
                                  ba@almb.uscourts.gov

Larry E. Darby, Esq
                                  on behalf of Creditor Brazil Properties LLC LDarbyEsq@knology.net,
                                  bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                                  on behalf of Creditor MAX CREDIT UNION noticesmd@chambless-math.com

Richard D. Shinbaum
                                  on behalf of Spec. Counsel Richard D. Shinbaum rshinbaum@smclegal.com
                                  scarter@smclegal.com;tbramlett@smclegal.com;jdalton@smclegal.com;jdalton@smclegal.com;shinbaumrr52086@notify.bestcas
                                  e.com;jcornwell@smclegal.com

Sabrina L. McKinney
                                  on behalf of Trustee Sabrina L. McKinney trustees_office@ch13mdal.com

Sabrina L. McKinney
                                  trustees_office@ch13mdal.com
District/off: 1127-2                                     User: admin                                                        Page 3 of 3
Date Rcvd: Mar 29, 2021                                  Form ID: pdfALL                                                  Total Noticed: 31
Stephen L. Klimjack
                          on behalf of Debtor Todd Leshawn Colvin ecfonlymd@gmail.com pleadings@klimjack.com;r47290@notify.bestcase.com


TOTAL: 7
